PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
The Research Foundation for The State University of New York
Application No. 15/587,254
Filed: 4 May 2017
For: METHODS OF GENERATING RETINAL PROGENITOR CELL PREPARATIONS AND USES THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the PETITION TO COMMISSIONER PURSUANT TO 37 CFR 1.182 QUESTIONS NOT SPECIFICALLY PROVIDED FOR, filed February 13, 2022, requesting that the supervisory authority of the Commissioner be invoked.

The petition is DISMISSED as moot. 

Petitioner requests reversal of a Notice of Non-Compliant Pre-Appeal Brief Request for Review mailed January 19, 2022 and forwarding of the Pre-Appeal Brief Request for Review for a pre-appeal conference, and that the Office conduct a panel decision on the Pre-Appeal Brief for Review filed December 24, 2021.

In view of the decision of the Technology Center Director mailed July 12, 2022 dismissing the petition under 37 CFR 1.181, the petition under 37 CFR 1.182 is hereby also dismissed as moot.

The application is referred to Technology Center 1632 for appropriate action in view of the decision mailed July 12, 2022.

Any questions concerning this decision should be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET